Citation Nr: 1143156	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-21 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease, status-post stenting.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from November 1965 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In a February 2011 statement, the Veteran's representative raised the issues of entitlement to service connection for hypertension, secondary to diabetes mellitus or coronary artery disease; scars; diabetic nephropathy; extensive tissue loss of the left hand, to include muscle injury and nerve damage; and arthritis of the right hand as secondary to the service-connected left hand disabilities.  He also raised the issue of entitlement to special monthly compensation for erectile dysfunction and requested entitlement to total disability based on individual unemployability (TDIU) after all of the claims are adjudicated.  In addition, in a September 2011 statement, the Veteran reported that his service-connected disabilities prevent him from "holding down a job."  As the Veteran asserts that multiple disabilities contribute to his unemployability and the Board only has jurisdiction over the increased rating for coronary artery disease, the TDIU matter is being referred to the RO.  Moreover, as the other issues have not yet been adjudicated they are also referred to the RO for the appropriate consideration.  


REMAND

The Veteran's claim for entitlement to an initial disability rating in excess of 30 percent for coronary artery disease, status-post stenting was previously remanded by the Board in June 2011 for further development.  While the Board sincerely regrets the delay, the case must again be remanded for additional development.

In a September 2011 statement, the Veteran indicated that he sought treatment at the Knoxville VA medical center.  A review of the record indicates that those records are not part of the Veteran's claims file.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should associate with the record VA medical records from the Knoxville VA Medical Center pertaining to the Veteran.  The Veteran should also be asked to submit any additional relevant records not already of record.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Obtain medical records pertaining to treatment of the Veteran at the Knoxville VA Medical Center.  

2.  Ask the Veteran to submit any outstanding relevant medical records from his private physicians or to provide sufficient information that the records can be obtained by VA, provided that any necessary authorization forms are completed.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing pursuant to 38 C.F.R. § 3.159(e).    

3.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

